                  Case 1:20-cr-00253-DAD-BAM Document 34 Filed 08/16/21 Page 1 of 1

                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                        v.                                CASE NO: 1:20-CR-00253-DAD-BAM

SHOLANDA THOMAS (AKA “ASTRO” OR
“STRO”) AND CHRISTINA SMITH (AKA
“TRAYMATE”)

                               Defendants.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:      SHOLANDA THOMAS
 Detained at            Central California Women’s Facility
 Detainee is:           a.)     ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                  charging detainee with: 18 USC 1349, 1028A(a)(1)
                   or   b.)     ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:         a.)      ☐ return to the custody of detaining facility upon termination of proceedings
                   or   b.)      ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                  is currently being served at the detaining facility

                                             Appearance is necessary by FORTHWITH

                        Signature:                               /s/ Joseph Barton
                        Printed Name & Phone No:                 Joseph Barton, 559-892-8490
                        Attorney of Record for:                  United States

                                             WRIT OF HABEAS CORPUS
                             ☒ Ad Prosequendum                   ☐ Ad Testificandum
         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.
 Dated:             8/16/21
                                                             Honorable Barbara A. McAuliffe
                                                             U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if                                                                               ☐Male      ☒Female
 Booking or CDC #:       CDCR No. X34272                                                  DOB:       02/04/1984
 Facility Address:       23370 Road 22, Chowchilla, CA 93610                              Race:      Caucasian
 Facility Phone:         (559) 665-5531                                                   FBI#:
 Currently

                                                  RETURN OF SERVICE
 Executed on:
                                                              (signature)
